           Case 1:20-cv-00596-SAB Document 13 Filed 06/22/20 Page 1 of 1



1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                    EASTERN DISTRICT OF CALIFORNIA

8    DARONTA T. LEWIS,                                 )   Case No.: 1:20-cv-00596-SAB (PC)
                                                       )
9                      Plaintiff,                      )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION
10             v.                                          FOR IN FORMA PAUPERIS AND WAIVER
                                                       )   OF FILING FEE AS MOOT
11                                                     )
     DR. G. UGWUEZE, et al.,
                                                       )   [ECF Nos. 11, 12]
12                                                     )
                       Defendants.                     )
13                                                     )
                                                       )
14                                                     )
15
16             Plaintiff Daronta T. Lewis is proceeding pro se and in forma pauperis in this civil rights action
17   pursuant to 42 U.S.C. § 1983. Plaintiff filed the instant action on April 14, 2020.
18             On June 15, 2020, the Court granted Plaintiff’s motion to proceed in forma pauperis in this
19   action.
20             On June 18, 2020, Plaintiff filed a motion for waiver of filing fee and second motion to
21   proceed in forma pauperis. (ECF Nos. 11, 12.) Inasmuch as Plaintiff has been granted in forma
22   pauperis status, Plaintiff’s motions filed on June 18, 2020 are denied as MOOT.
23
24   IT IS SO ORDERED.
25
     Dated:         June 22, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
